OPTION AGREEMENT THIS OPTION AGREEMENT (the “Agreement”), dated as of August 19, 2010, between Trescha Peeples (the “Stockholder”) and Todd Albiston (the “Grantee”). WITNESSETH WHEREAS, the Stockholder wishes to grant an option (the “Option”) to the Grantee to purchase a total of One Hundred Sixty Thousand (160,000) shares (the “Option Shares”) of common stock of RxBids, a Nevada corporation (the “Company”) that are currently beneficially owned by the Stockholder, pursuant to the terms and conditions hereof; and WHEREAS, the Stockholder and the Grantee have simultaneously entered into a Securities Escrow Agreement with respect to the Option Shares, a copy of which is attached hereto as Exhibit A and incorporated herein by reference; NOW, THEREFORE, in consideration of the mutual promises set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Stockholder and the Grantee hereby agree as follows: 1.The Option. 1.1Grant.For one dollar and other good and valuable consideration, the receipt and sufficiency of which is acknowledged, the Stockholder hereby grants to the Grantee the Option to purchase the Option Shares pursuant to Section 3 hereof. 1.2Exercise Price.The exercise price of the Option to purchase the Option Shares shall be Sixty Thousand Dollars ($8,000) (the “Aggregate Exercise Price”), and the exercise price shall be $0.05 per Option Share. 1.3Option Shares Held in Escrow.The Stockholder has agreed to DTC to the trust account of Leonard W. Burningham, Esq., or to deposit certificates representing the Option Shares, duly endorsed and Medallion Guaranteed with respect to the requisite signatures thereon (the “Option Certificates”), with Leonard W.
